MEMORANDUM **
Dennis Smith Menjivar-Menjivar, a native and citizen of Honduras, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Singh v. Ashcroft, 351 F.3d 435, 438 n. 2 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the BIA’s conclusion that Menjivar-Menjivar failed to establish that it is more likely than not he would be tortured in Honduras. See id. at 443. Accordingly, his application for deferral of removal under CAT fails.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.